





INTELLECTUAL PROPERTY LICENSE AGREEMENT




THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is made this
19th day of November 2008 (the “Effective Date”), by and between Lassen Energy,
Inc., a California corporation (“Lassen”); DBK Corporation, a Nevada corporation
(“DBK Corp”); Darry Boyd, an individual and resident of California (“Boyd”) (DBK
Corp. and Boyd are collectively referred to herein as (“DBK”); and NATCO
International Inc., a Delaware corporation (“NATCO”) (collectively referred to
as the “Parties”).




RECITALS




WHEREAS, DBK is the owner of certain intellectual property relating to solar
power technology and development, the specifications of which are described in
Exhibit A, (the "Lassen Solar Panels"), a copy of which is attached hereto and
hereby incorporated by reference, and the uses of this intellectual property for
applications of one (1) Megawatt ("MW") or less and the development,
construction and operation of solar/hydrogen/fuel cell power plants and other
uses requiring the ability to generate greater than one (1) Megawatt of solar
power with the Lassen Solar Panels;




WHEREAS, the Lassen Solar Panels consists of two (2) primary parts: i) Part A,
which is represented by Patent Application, Reference Number 20070204899, filed
with the United States Patent and Trademark Office on March 2, 2006 (the
"Portion A"), a copy of which is attached hereto as Exhibit B, and is hereby
incorporated by reference; and ii) Part B, a general description of which is
described on Exhibit C (the "Legacy Portion"), a copy of which is attached
hereto and hereby incorporated by reference, and which includes trade secrets,
trademarks, service marks, trade names (including, in the case of trademarks,
service marks and trade names, all goodwill pertaining thereto), inventions,
copyrights, technology licenses, know-how, confidential information, shop
rights, technical data, drawings, diagrams, designs, prototypes, engineering
files, documentation, processes, procedures, marketing techniques and/or
materials, marketing plans, timetables, strategies and development plans,
charts, research, design specifications either developed or acquired by DBK in
connection with the development of the Assigned Patents and the Legacy Portion,
and the documents (written or electronic), physical properties of components of
manufactured goods, techniques used or sequences in manufacture, sources
(suppliers) and costs of components, costs of any aspect or phase of
manufacture, profit margins, sub-licensing agreements and other information
pertaining to customers, pricing policies and financial information;




WHEREAS, on February 28, 2008, pursuant to an Assignment of Patents Agreement by
and between Boyd and Lassen, Boyd assigned to Lassen the patents associated with
the Lassen Solar Panels (“Assigned Patents”), a copy of which is attached hereto
with Exhibit D, and is hereby incorporated by reference;




WHEREAS, in April 2008 Lassen entered into an Amended and Restated Exclusive
Intellectual Property Licensing, Manufacturing and Purchase Agreement (the “DBK
License Agreement”), a copy of which, along with all schedules, exhibits, and
collateral agreements, are attached hereto as Exhibit E, and hereby incorporated
by reference, with DBK Corp. pursuant to which DBK Corp. granted to Lassen
exclusive worldwide licenses to: (i) utilize the Legacy Portion to manufacture
and assemble the Lassen Solar Panel for uses less than or equal to one (1) MW to
exclusively sell to DBK Corp. or its dealer network; (ii) develop,
commercialize, directly manufacture and/or sell products incorporating the
inventions contained in the Assigned Patents and DBK Licensed Property for uses
in  excess of one (1) MW; and (iii) develop, construct and operate the Power
Plants with the ability to produce solar energy in excess of one (1) MW (the
Legacy Portion and the Power Plants shall be collectively referred to as the
"DBK Licensed Property");








1













WHEREAS, pursuant to Section 2.10(b) of the DBK License Agreement, Lassen has
the authority, subject to the prior written consent of DBK, to sub-license the
DBK Licensed Property and to enter into distribution agreements with respect to
the products manufactured utilizing inventions contained in the DBK Licensed
Property to such persons and on such terms as Lassen deems appropriate;




WHEREAS, Lassen wishes to grant, pursuant to its rights under the DBK License
Agreement and  its ownership of the Assigned Patents, and NATCO wishes to
receive, a performance based irrevocable exclusive  license to manufacture and
assemble, Lassen Solar Panels throughout the Nations of India, and Canada, and
the State of Hawaii, USA (collectively referred to as the “ Licensed
Territories”);




WHEREAS, Lassen wishes to grant, pursuant to its rights under the DBK License
Agreement and its ownership of the Assigned Patents, and NATCO wishes to
receive, a performance based exclusive irrevocable license to manufacture,
assemble, utilize, distribute and sell the Lassen Solar Panels in applications
above 1 MW in the Licensed Territories, which means for uses of 1 MW or greater
such as small and larger power plants, etc., but does not mean or imply the sale
of multiple panels above 1 MW in amount to a vendor for later sale as individual
units or any other like such use;




WHEREAS, Lassen wishes to grant, pursuant to its rights under the DBK License
Agreement and its ownership of the Assigned Patents, and NATCO wishes to
receive, a performance based exclusive irrevocable license to assemble panels
for distribution to DBK or its dealers for uses equal to or below 1MW;




WHEREAS, DBK has consented to Lassen’s granting of the license(s) contained
herein to NATCO; and




WHEREAS, all Exhibits referenced in this Agreement including, but not limited
to, Exhibits A through G, shall be attached before the release of documents from
Escrow as defined in Article VI of the NATCO Lassen Agreement to which this
License Agreement shall be attached as Exhibit 2.1,  and hereby incorporated by
reference.  

  

AGREEMENT




NOW THEREFORE, for and in consideration of the foregoing, the warranties and
representations herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:




ARTICLE I

DEFINITIONS




1.1

Definitions




"Contracts" means all contracts, agreements, arrangements, understandings,
leases, licenses, commitments, sales and purchase orders and other instruments.




"Governmental Entity" means any Federal, state or local or any foreign
governmental, regulatory or administrative authority, agency, official, body or
commission or any court, tribunal or arbitral body.




"Knowledge of Warrantors" shall mean that Warrantors are actually aware of a
fact or a matter.




"Law" means any Federal, state, foreign or local statute, law, ordinance,
regulation, rule, code,




2













order, judgment, decree, other requirement or rule of law of the United States
or any other jurisdiction and any other similar act or law.




"Lien" means any mortgage, liability, lien (including any tax lien), obligation,
pledge, charge, security interest or encumbrance of any kind.




"Material Adverse Effect" means any change in or effect on the DBK Licensed
Property or the Lassen Licensed Property that, individually or in the aggregate
(taking into account all other such changes or effects), is, or is reasonably
likely to be, materially adverse to either: i) the value of the DBK Licensed
Property; or ii) the value of the Lassen Licensed Property; or iii) the rights
and licenses granted to NATCO within this Agreement.




"Person" means an individual, corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.




ARTICLE II

GRANT OF LICENSES




2.1

License For Manufacture, Assembly and Distribution of Lassen Solar Panels.
Lassen hereby grants, bargains, assigns, licenses and conveys to the NATCO a
performance based irrevocable exclusive license to utilize all of the
intellectual property, including, but not limited to, the Assigned Patents, the
Legacy Portion, and the DBK Licensed Property (collectively referred to as the
“Lassen Licensed Property”) related to and necessary for the manufacture,
assembly, and sale of Lassen Solar Panels throughout the Licensed Territories.




2.2

License For Use of Lassen Solar Panels in Applications above 1 MW. Lassen and
DBK hereby grants, bargains, assigns, licenses and conveys to NATCO a
performance based irrevocable exclusive license to utilize the Lassen Solar
Panels in any and all applications above 1MW throughout the Licensed
Territories, which means for uses of 1 MW or greater such as small and larger
power plants, etc., but does not mean or imply the sale of multiple panels above
1 MW in amount to a vendor for later sale as individual units or any other like
such use.




2.3

Distribution and sale for uses above 1MW.  Lassen and DBK hereby grants,
bargains, assigns, licenses and conveys to NATCO a performance based irrevocable
exclusive license to sell and distribute the Lassen Solar Panels for any and all
applications above 1 MW throughout the Licensed Territories, which means the
sale and distribution of the Lassen Solar Panels for uses of 1 MW or greater
such as small and larger power plants, etc., but does not mean or imply the sale
of multiple panels above 1 MW in amount to a vendor for later sale as individual
units or any other like such use.




2.4

 Distribution and sale for uses equal to or below 1MW.  Lassen and DBK hereby
grants, bargains, assigns, licenses and conveys to NATCO a performance based
irrevocable exclusive license to sell and distribute the Lassen Solar Panels for
uses equal to or below 1MW to DBK or its dealer network.  




2.5

DBK Grants NATCO the Right to Obtain Distribution Rights in Licensed
Territories.  To the extent in any of the licensed territories that
distribution, sales and service rights for uses of the Lassen Solar Panel equal
to or below 1MW are available NATCO may at is sole discretion acquire any or all
of such from DBK as per DBK’s established dealership agreement, a copy of which
is attached hereto as Exhibit F and a current list of Dealers in the License
Territories attached hereto as Exhibit G.








3













2.6

License of Related Rights.  To the extent that Lassen or DBK owns or controls
any future intellectual property that might otherwise block or interfere with
NATCO’s exercise of the rights assigned or licensed to NATCO under this
Agreement (collectively referred to as “Related Rights”), Lassen and/or DBK
hereby grants to NATCO a performance based, exclusive, fully transferrable
sublicensable perpetual, irrevocable, royalty-free except for royalties required
as a part of this Agreement, fully paid-up license to make (and have made), use,
offer for sale, sell, import, copy, modify, distribute, display, perform or
transmit any products, methods or other materials of any kind that are covered
by such Related Rights, to the extent necessary to enable NATCO and its
employees, contractors, affiliates, sub licensees and customers to exercise all
of the rights assigned or licensed to NATCO under this Agreement.




2.6

General Duties of Lassen & DBK. Lassen and DBK shall provide NATCO with all
information related the completion of NATCO’s duties hereunder, including, but
not limited to proprietary information related to and necessary for both the
manufacture, assembly, distribution and sale of Lassen Solar Panels in the
Licensed Territories as it relates to the licenses granted in Sections 2.1, 2.2,
2.3, 2.4 and 2.5 above, except it is understood that the Legacy Portion of the
Lassen Solar Panel is protected by trade secrets of DBK and these shall be
provided in quality condition ready for assembly to the Lassen Solar Panel by
DBK or Lassen in event of DBK’s failure to perform.




2.7

General Duties of NATCO.  NATCO shall use its best efforts to effectively
develop and promote widespread use of the Lassen Solar Panels throughout the
Licensed Territories.  Additionally, six (6) months from the date that NATCO
receives written notice, delivered pursuant to Section 10.1 herein, from Lassen
and DBK that Lassen has obtained UL certification on the Lassen Solar Panels, or
the payment of the License Fee, whichever is later, NATCO shall begin the
process of establishing assembly facilities in the Licensed Territories.  Lassen
agrees to advise NATCO as to standards, processes, and procedures of such
assembly facilities. The facilities shall be established and operational within
three (3) years of the notification by Lassen of the UL certification, unless
mutually agreed to otherwise by the Parties.  




ARTICLE III

OWNERSHIP




3.1

Ownership of Lassen Licensed Technology.  NATCO hereby acknowledges that,
subject to the DBK Licensing Agreement, Lassen is and shall be the exclusive
owner of all right, title and interest in and to the Lassen Licensed Technology.




3.2

Foreign Licensed Patents. The Parties agree that, Lassen or DBK Corp. shall have
the sole right and discretion to determine whether, when and if to apply for
foreign patents covering the inventions contained in the Lassen Licensed
Property. In the event that Lassen or DBK Corp. determines to apply for foreign
patents covering the inventions contained in the Lassen Licensed Property, they
shall prosecute such foreign patent applications at their sole expense. Any such
foreign patents shall be prosecuted in the name of Lassen or DBK Corp. Lassen
and DBK Corp hereby agree that NATCO shall have and is hereby granted the same
license rights with respect to any such foreign patents as NATCO is granted with
respect to the Lassen Licensed Property by Sections 2.1, 2.2, 2.3, 2.4, 2.5, and
2.6 of this Agreement. NATCO agrees to cooperate with Lassen or DBK Corp. in
prosecuting any such patent applications and, subsequent to the granting of any
such patents, Lassen or DBK Corp agree to cooperate with NATCO to confirm
NATCO's exclusive license rights throughout the Licensed Territories and hereby
appoints NATCO as its attorney in fact for such purposes.




3.3

Future Improvements and Discoveries. The Parties acknowledge and agree that,
except as expressly proscribed by this Agreement, Lassen shall have the right to
continue Lassen's research and development activities in building materials and
designs. Should those activities produce new patents,





4













trade secrets, or know-how (“New Patents”), which arise exclusively from
Lassen’s independent activities, Lassen hereby grants to NATCO, in accordance to
the terms set forth in this Agreement, exclusive license rights to the New
Patents pursuant to Section 2.6 herein.




ARTICLE IV

LICENSE FEE & ROYALTY




4.1

License Fee.  In consideration for the licenses granted hereunder, NATCO will
pay to Lassen a license fee of $1,000,000 USD (the “License Fee”), of which an
initial payment of $200,000 (the “Initial Payment”) shall be due and payable
within 25 days of Lassen providing NATCO and NATCO acceptance of a report about
the viability of the Lassen Solar Panels pursuant to Section 6.1 of the
Agreement, dated November 19, 2008 by and between Lassen and NATCO (the “Lassen
NATCO Agreement”).  NATCO shall have three (3) business days following its
receipt of the written report described in Section 6.1(a) of the Lassen NATCO
Agreement to either accept or reject the report or to request additional
information or verification from the expert providing the report.  In the event
that NATCO rejects the report, NATCO may terminate this Agreement effective
immediately.  In the event NATCO accepts the report, it shall, within 25 days
thereafter, pay the Initial Payment. The balance of the $1,000,000 USD License
Fee, which will be $800,000 shall be due and payable within 60 days following
the Initial Payment or 90 days from Closing, whichever is longer, and NATCO
shall have no right to use the licenses granted herein under 2.1, 2.2, 2.3, 2.4,
2.5, and 2.6 until such payments are made in full and received by Lassen. The
payments required pursuant to this Section 4.1 shall be sent to: Lassen Energy,
Inc., if by mail to 595 South Bluff Street #9, St George UT 84770; or if by
wire:  Lassen Energy, Inc., Wells Fargo Bank, Account No:  9737583287, ABA No:
121000248. Also a confirming email on the day sent to the CFO for Lassen.  




4.2

Application of License Fee.  Lassen agrees that it shall use the License Fee as
specifically directed by the Lassen NATCO Agreement.




4.3

Royalty Payment.  In addition to the License Fee, Lassen shall be entitled to
receive a royalty in the amount of 2% of the gross revenue generated from both
the sales of the Lassen Solar Panels through DBK and its dealers, and the
applications and uses of the Lassen Solar Panels above 1MW (the “Royalty”).
Payment of the Royalty shall be due each quarter, and the payments required
pursuant to this Section 4.3 shall be sent to: Lassen Energy, Inc., if by mail
to 595 South Bluff Street #9, St George UT 84770; or if by wire:  Lassen Energy,
Inc., Wells Fargo Bank, Account No:  9737583287, ABA No: 121000248. Also a
confirming email on the day sent to the CFO for Lassen. After a period of: i)
three (3) years from time the Lassen Solar Panel receives UL Certification,
NATCO shall have business activities sufficient that the amount of the Royalty
shall be at least $500,000 annually;  ii) four (4) years from the time the
Lassen Solar Panel receives UL Certification, NATCO shall have business
activities sufficient that the amount of the Royalty shall be at least
$1,000,000 annually; and iii) five (5) years from the time the Lassen Solar
Panel receives UL Certification, NATCO shall have business activities sufficient
that the amount of the Royalty shall be at least $2,000,000 annually (all of the
foregoing are collectively referred to as the “Required Royalty Payments”).  In
the event that NATCO fails to meet the foregoing Required Royalty Payments,
NATCO shall have the right, but not the obligation, to pay to Lassen the balance
necessary to meet the Required Royalty Payments.  In the event that NATCO fails
to meet the Required Royalty Payments either through sales, or through the
payment as prescribed herein, the license rights herein granted shall be
suspended as defined in 6.2 below until methods to generate such revenues have
been established and mutually approved.




4.4

Investigative Rights. For each twelve month (12) period after the closing and
release Escrow of documents as agreed to in the Lassen NATCO Agreement, NATCO
shall provide to Lassen, and/or its counsel, accountants, auditors and other
authorized representatives, full access during normal business hours





5













and upon reasonable advance written notice, which for purposes of this License
Agreement shall be twenty (20) business days, to all of it’s properties, books,
contracts, commitments and records for the purpose of examining the same as to
the amount of and accuracy of the royalty payments for the previous twelve (12)
month period.  

ARTICLE V

PURCHASE AND SUPPLY

5.1

Purchase.  DBK Corp. agrees to sell to NATCO and NATCO agrees to purchase from
DBK Corp., the Legacy Portion of the Solar panel (see Exhibit A) related to the
manufacture of the Lassen Solar Panels. DBK Corp and Lassen further agrees upon
request from NATCO, to supply NATCO with all of the other materials required for
the manufacture of the Lassen Solar Panel NATCO shall have the right, but not
the obligation, to purchase from Lassen and DBK all material necessary for the
quality manufacture and assembly of the Lassen Solar Panel; provided however
that in the event that NATCO chooses to acquire all or any portion of the Lassen
Solar Panel from independent third party suppliers, NATCO shall be required to
notify Lassen and  DBK of the identity of any such supplies and the
specifications of the products to be provided.  Lassen and DBK shall have the
right to reject any product proposed to be purchased by NATCO in the extent it
believes in the exercise of its reasonable discretion that such product does not
satisfy minimum quality standards.

5.2

Product Delivery and Sourcing. DBK Corp. and Lassen agree to deliver, or cause
to be delivered to NATCO, all of NATCO's requirements to be purchased pursuant
to Section 5.1 for manufacture and assembly of the Lassen Solar Panels.

5.3

Product Volume.  NATCO shall have the right, but not the obligation, to require
DBK Corp., or its designees, to purchase not less than 91% of the Lassen Solar
Panels produced by NATCO each quarter throughout the term of this Agreement.

5.4

Inventory.  DBK Corp. shall maintain a sufficient inventory of Legacy Portion of
the Solar panel and other materials that may be required to efficiently and
effectively manufacture and assemble the Lassen Solar Panel to meet NATCO’s
requirements and to fulfill the purchase orders to NATCO from DBK and its
dealers in the Licensed Territories.

Price.  The aggregate fees that NATCO shall be required to pay to Lassen and DBK
for both the Legacy Panel, the Portion A, and other materials of the Lassen
Solar Panel, and the cost to assemble such- the cost of goods sold, shall never
exceed 50% of the price which DBK and its network of dealers pay to NATCO for
the acquisition of Lassen Solar Panels pursuant to Section 5.3.  

5.5

DBK Corp.’s Failure to Satisfy NATCO’s Requirements. In the event DBK Corp is
unable or unwilling to supply NATCO with 100% of NATCO’s requirements for Lassen
Solar Panels, either directly or indirectly through its subcontractors, DBK Corp
agrees as specified in the DBK License Agreement to provide to Lassen the
proprietary information necessary for the manufacture of Legacy Portion of the
panel, which portion Lassen shall then provide to NATCO all subject to the cost
criteria in 5.5 above.  Notwithstanding the foregoing, in the event that Lassen
is unable or unwilling to produce at least 100% of NATCO’s requirements of the
Legacy Portion for Lassen Solar Panels, either directly or through
subcontractors, DBK Corp., Boyd, and Lassen agrees to provide to NATCO the
proprietary information necessary for the manufacture of the Legacy Portion of
the panel.

ARTICLE VI

TERM, SUSPENSION, AND TERMINATION








6













6.1

Term.  This Agreement shall become effective as of the Effective Date and shall
remain in full force and effect indefinitely, unless suspended or terminated
earlier in accordance with the terms hereof (the “Term”).

6.2

Suspension. The use of the licenses established herein in 2.1, 2.2, 2.3 shall be
suspended for the following:




6.2.1

 Failure by NATCO to produce a Lassen Solar Panel that meets the quality
standards specified by Lassen when it helps NATCO establish its assembly plant.
 Such would be indicated by the Panels produced by NATCO failing to meet
warranty at a rate of 5% or more than the average of all Lassen Solar Panels,
being returned for defects in production at a rate of 5% or more than the
average of all Lassen Solar Panels.




6.2.2

As provided in Section 5.1, use of any materials for the manufacture and
assembly of the Lassen Solar Panel not approved by Lassen and DBK.




6.2.3

Non-payment of the Royalty or failure to generate Required Royalty Paymenst as
specified in 4.3 above.




6.2.4

The material breach of any terms of this agreement.




Suspension shall follow written notification and a failure to correct the issue
to the approval of Lassen within 30 days of such written notification.

 

6.3

Termination. If a party breaches any material term of this Agreement (including
the non-payment of any required payment of the License Fee) and fails to cure
such breach within ninety (90) days after written notice (and description of the
breach) thereof, either party may terminate this Agreement, by providing written
notice of such election to the other party; provided, however, that where the
party alleged to be in breach disputes in good faith that the claimed breach
exists, such 90-day period will not start to run until such dispute has been
resolved or can no longer be maintained in good faith.




ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF LASSEN, DBK, & BOYD




Boyd, DBK & Lassen (Boyd, DBK & Lassen are collectively referred to as the
“Warrantors” for this Article VII) hereby represent and warrant to NATCO that:




7.1

Organization and Qualification of Lassen, DBK & Boyd. Boyd is a resident of
California. DBK is a corporation du1y organized, validly existing and in good
standing under the laws of the State of Nevada and has the requisite power and
authority to own, lease and operate the DBK Licensed Property, except for such
failures to be so qualified that could not reasonably be expected to,
individually result in a Material Adverse Effect.  Lassen is a corporation du1y
organized, validly existing and in good standing under the laws of the State of
California and has the requisite power and authority to own, lease and operate
the Lassen Licensed Property, except for such failures to be so qualified that
could not reasonably be expected to, individually result in a Material Adverse
Effect.




7.2

Absence of Certain Changes. Warrantors have utilized the DBK Licensed Property
and the Lassen Licensed Property in the ordinary course of prototype
development, and there has not been:








7













7.2.1

any Material Adverse Effect or any event, occurrence, development or state of
circumstances or facts known to Warrantors which could reasonably be expected to
result in a Material Adverse Effect;




7.2.2

any event that cou1d reasonably be expected to prevent or materially delay the
performance of the obligations of Warrantors pursuant to this Agreement;




7.2.3

any incurrence, assumption or guarantee by Warrantors of any indebtedness for
borrowed money with respect to the DBK Licensed Property or the Lassen Licensed
Property, other than in the ordinary course of business, which would result in a
Material Adverse Effect;




7.2.4

any creation or other incurrence of any Lien on any DBK Licensed Property or the
Lassen Licensed Property or any failure to discharge or satisfy any such Lien or
pay or satisfy any material obligation or liability (whether absolute, accrued,
contingent or otherwise) relating to or affecting the DBK Licensed Property or
the Lassen Licensed Property which would result in a Material Adverse Affect;




7.2.5

any transaction or Contract entered into by Warrantors relating to any DBK
Licensed Property or the Lassen Licensed Property (including the acquisition or
disposition of any assets) or any relinquishment by Warrantors of any such
Contract or other right relating to any DBK Licensed Property or Lassen Licensed
Property, which would result in a Material Adverse Affect;




7.2.6

any settlement, waiver, release, assignment or compromise relating to or
affecting any material action, suit, proceeding, claim arbitration or litigation
affecting the DBK Licensed Property or the Lassen Licensed Property;




7.2.7

any authorization of, or agreement entered into or commitment made to do any of
the foregoing.




7.3

Valid Licenses. Upon consummation of the transactions contemplated hereby, NATCO
will have acquired valid licenses to the Lassen Licensed Property.




7.4

No Undisclosed Liabilities. There are no liabilities relating to or affecting
the DBK Licensed Property or the Lassen Licensed Property of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability that would
result in a Material Adverse Effect with respect to the DBK Licensed Property or
the Lassen Licensed Property.




7.5

Litigation. There is no action, suit, claim, investigation or proceeding (or any
basis therefore) pending against, or to the Knowledge of Warrantors, threatened
against, or relating to or affecting, any DBK Licensed Property or the Lassen
Licensed Property before any court or arbitrator or any Governmental Entity, and
to the Knowledge of Warrantors, there are no existing acts or circumstances that
could reasonably be expected to result in such an action, suit, claim,
investigation or proceeding. Warrantors is not subject to any outstanding order,
writ, injunction or decree which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially
interfere with Warrantors' ability to consummate the transactions contemplated
hereby.




7.6

Material Contracts. Warrantors are not a party to or subject to any Contract
that substantially limits the freedom of Warrantors perform the obligations
contained herein or that would limit or inhibit the licenses or rights granted
to NATCO hereunder.








8













7.7

Compliance with Laws. Warrantors are not in violation of, Warrantors have not
violated, and to the Knowledge of Warrantors, Warrantors are not under
investigation with respect to or been threatened to be charged with or given
notice of any violation of, any Law or judgment, order or decree entered by any
court, arbitrator or Governmental Entity, applicable to the DBK Licensed
Property or the Lassen Licensed Property or the conduct of the Warrantors
business operations. No violation of any Law relating to or affecting any DBK
Licensed Property or the Lassen Licensed Property currently exists or has
existed at any time. There are no developments relating to or affecting any of
the DBK Licensed Property or the Lassen Licensed Property pending or threatened,
which might reasonably be expected to materially detract from the value of such
DBK Licensed Property or the Lassen Licensed Property, materially interfere with
any present or intended use of any such DBK Licensed Property or the Lassen
Licensed Property or result in a Material Adverse Effect with respect to the
marketability of such DBK Licensed Property or the Lassen Licensed Property.




7.8

Proprietary Rights.




7.8.1

All patents (including, without limitation, all U.S. and foreign patents, patent
applications (including provisional applications), invention disclosures and any
and all divisions, continuations, continuations-in-part, reissues,
re-examinations and extensions thereof), know­how, databases, technical
documentation, mask works, registrations and applications for any of the
foregoing and all other tangible and intangible proprietary information,
materials and associated goodwill (collectively, "Proprietary Rights") that are
held by or have been or are planned to be used in (including in the development
of) the business and/or in any product, technology or process (i) currently
being or formerly manufactured, published or offered by the Warrantors or (ii)
currently under development for possible future manufacturing, publication,
marketing or other use by the Warrantors, are hereinafter referred to as the
"Warrantors Proprietary Rights."




7.8.2

The Warrantors Proprietary Rights contain only those items and rights that are:
(i) owned by the Warrantors; (ii) in the public domain; or (iii) rightfully used
by the Warrantors pursuant to a valid and enforceable license or other similar
agreement (the Warrantors Proprietary Rights which are used pursuant to
sub-section (iii) are referred to as "Warrantors Licensed Proprietary Rights").
The Warrantors have all rights in Warrantors Proprietary Rights owned by the
Warrantors and in Warrantors Licensed Proprietary Rights necessary (and had all
rights necessary to carry out its former activities at the time such activities
were being conducted), including, to the extent required to carry out such
activities, rights to make, use, reproduce, modify, adopt, create derivative
works based on, translate, distribute (directly and indirectly), transmit,
display and perform publicly, license, rent and lease, and assign and license
Warrantors Proprietary Rights.




7.8.3

To the Knowledge of Warrantors, the use, reproduction, manufacturing,
distribution, licensing, sublicensing, sale or any other exercise of rights in
any Warrantors Proprietary Rights, product, activity, technology or process as
now used or offered for use, licensing or sale by the Warrantors does not,
directly or indirectly, infringe on any rights in any Proprietary Rights or
other proprietary right of any person, anywhere in the world. No claims or
investigations (i) challenging or threatening the validity, enforceability,
effectiveness or ownership by the Warrantors of any Warrantors Proprietary
Rights or (ii) to the effect that the use, manufacturing, distribution,
licensing, sublicensing, sale or any other exercise of rights in any Warrantors
Proprietary Rights, product, activity, technology or process as now used by the
Warrantors directly or indirectly infringes any Proprietary Rights or other
proprietary right of any person, have been asserted or threatened by any person.
All of the rights within Warrantors Proprietary Rights are enforceable and
subsisting. To the Knowledge of Warrantors, there is no unauthorized use
infringement or misappropriation of any Warrantors Proprietary Rights by any
third party: employee, former employee or contract worker.








9













7.8.4

The Warrantors have taken all appropriate measures to protect the proprietary
nature of the Warrantors Proprietary Rights and to maintain in confidence all
trade secrets and confidential information owned or used by the Warrantors.




7.8.5

Except as would not otherwise materially impair the Warrantors' ability to
account for, enforce its rights under, make use of, understand or memorialize
the Warrantors Proprietary Rights, the Warrantors have taken all steps, in
accordance with normal industry practice, to preserve and maintain notes and
records relating to Warrantors Proprietary Rights and to cause the same to be
readily understood, identified and available.




7.8.6

The Warrantors Proprietary Rights are free and clear of any and all Liens.




7.8.7

All data which has been collected, stored, maintained or otherwise used by the
Warrantors has been collected, stored, maintained and used in accordance with
all applicable U.S. and foreign Laws, rules, regulations, guidelines and
industry standards. The Warrantors have not received a notice of noncompliance
with applicable data protection laws, rules, regulations, guidelines or industry
standards.




7.9

Licensed Property; Representations and Warranties; Third Party Infringement
Claims Defense; Prosecution of Infringement Claims Against Third Parties; Right
of Set Off.




7.9.1

Warrantors Representations and Warranties Respecting Licensed Property.
Warrantors represent and warrant to NATCO that (i) the DBK Licensed Property and
the Lassen Licensed Property does not infringe on the patent rights of any third
party; (ii) Warrantors are the sole owners of the DBK Licensed Property and the
Lassen Licensed Property; (iii) other than specifically disclosed on Schedule 1,
attached hereto and hereby incorporated by reference, the Warrantors have
granted no other licenses that permit any other person or entity to develop,
manufacture, exploit, sub-license or otherwise use the inventions in the Lassen
Licensed Property, and will grant no other such licenses or use rights to any
third party for the Licensed Territories during the Term of this Agreement.




7.9.2

Third party Infringement Claims Defense. In the event that any third party
asserts that the DBK Licensed Property or the Lassen Licensed Property infringes
on the third party's patent rights, it shall be the Warrantors' obligation to
defend such infringement claim, at Warrantors’ expense, and to confirm NATCO's
continued right to develop, manufacture and sell the Lassen Solar Panels based
on the rights granted to NATCO hereunder. Warrantors and NATCO agree to make
each other aware of any third party infringement claim within thirty (30) days
of being made aware of the claim by the third party. Warrantors shall defend
against any such infringement claim at Warrantors' own cost and expense. In the
event that Warrantors fail to defend such infringement claim, NATCO shall have
the right (but not the obligation) to defend against such claim and Warrantors
hereby appoint NATCO its attorney in fact to defend against any such
infringement claim and in NATCO's sole discretion, to take all acts with respect
to the claim (and its settlement) which NATCO deems appropriate. Warrantors
agree to cooperate fully with NATCO in connection with any such defense
(including, but not by way of limitation, by joining in any such defense).




7.9.3

Prosecution of Third Parties for Infringement of Licensed Property. In the event
that Warrantors or NATCO become aware of any potential infringement of the DBK
Licensed Property or the Lassen Licensed Property by any third party, Warrantors
and NATCO agree to make each other aware of any such potential infringement
within fifteen (15) days of becoming aware of the potential infringement.
Warrantors and NATCO agree that it shall be NATCO's right (but not its
obligation) to warn third parties of potential infringements of the Licensed
Property during the Term of this Agreement and Warrantors agree to assist NATCO
in the prosecution of any patent infringement claim (including, but not by way
of





10













limitation, by joining in the prosecution of any such claim) in the Licensed
Territories. Warrantors hereby appoint NATCO its attorney-in-fact for purposes
of prosecuting any such patent infringement claims within the Licensed
Territories. Any such patent infringement which NATCO elects in its sole and
absolute discretion to pursue within the Licensed Territories shall be conducted
at the expense of the NATCO.




7.9.4

Set Off. In the event NATCO undertakes the defense of a patent infringement
claim or the prosecution of a patent infringement claim, NATCO shall be entitled
to recover NATCO's expenses (including court costs, reasonable attorneys' fees
and reasonable expert witness' fees, settlement payments and fees or royalties
paid to third parties in settlement of infringement claims) as a set off against
other amounts owning to Warrantors by NATCO under this Agreement (including fees
payable this Agreement). Warrantors and NATCO agree that this right of set off
exists in addition to, any other rights NATCO may have at law or in equity to
recover such expenses from Warrantors or any third party.





7.10

Third Party Rights in Licensed Territories.  Warrantors hereby represent and
warrant that, other than the parties specifically set forth on Schedule 1
attached hereto, Warrantors have not granted any licenses, territorial
distributorships, manufacturing rights, distribution rights, or sales rights
relating to the Lassen Solar Panels to any parties in the Licensed Territories.
 Warrantors further agree and warrant that Warrantors will not grant any future
licenses, territorial distributorships, manufacturing rights, distribution
rights, or sales rights, or other rights of any kind, to any third parties in
the Licensed Territories during the term of this Agreement.  Warrantors
represent and warrant that any third party listed on Schedule 1 with territorial
distribution rights within the Licensed Territories will be required to purchase
any and all Lassen Solar Panels for distribution within the Licensed Territories
from NATCO.




7.11

Validity of Collateral Agreements.  Warrantors represent and warrant that they
are aware that NATCO has specifically relied on the validity and enforceability
of the DBK License Agreement and the Patent Assignment Agreement in making a
determination to enter into this Agreement.  Warrantors further represent and
warrant that Warrantors are not aware of any issue or fact that could result in
the termination of either the DBK License Agreement or the Patent Assignment
Agreement.  The Parties hereto agree that as long NATCO is in compliance with
its rights and obligations under this Agreement, the termination, amendment or
modification of the DBK License Agreement and/or the Patent Assignment Agreement
shall in no way inhibit or alter the rights and licenses granted to NATCO
hereunder, including, but not limited to all rights and licenses relating to the
manufacture, assembly, distribution, and sale of Lassen Solar Panels throughout
the Licensed Territories, and the utilization of the Lassen Solar Panels in any
and all applications both above and below 1MW throughout the Licensed
Territories.  




ARTICLE VIII

REPRESENTATIONS AND WARRANTIES OF NATCO




NATCO hereby represents and warrants to Lassen, DBK, and Boyd, as of the date
hereof, that:




8.1

Organization and Qualification. NATCO is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. NATCO is
duly qualified or licensed to do business, and is in good standing (to the
extent applicable), in each jurisdiction where the character of the properties
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary, except for such failures to be so
qualified and in good standing that could not reasonably be expected to,
individually or in the aggregate, result in a material adverse effect on the
NATCO.





11
















8.2

Corporate Authorization. NATCO has the necessary corporate power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by NATCO of this Agreement, and the
consummation by NATCO of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate action on the part of NATCO and
no further corporate action on the part of NATCO is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby or thereby. This
Agreement has been duly executed and delivered by NATCO and constitutes valid
and binding agreements of NATCO, enforceable against NATCO in accordance with
their respective terms.




8.3

Non-Contravention. The execution, delivery and performance by NATCO of this
Agreement, and the consummation by the NATCO of the transactions contemplated
hereby and thereby, do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of NATCO, (ii) contravene or conflict
with or constitute a violation of any provision of any Law, judgment,
injunction, order or decree binding upon or applicable to NATCO; or (iii)
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of NATCO or to a loss of
any material benefit relating to. NATCO’s business to which NATCO is entitled
under any provision of any material Contract binding upon NATCO or by which any
of NATCO's assets is or may be bound; except, in each case, for violations and
defaults that, individually and in the aggregate, could not reasonably be
expected to have or result in a material adverse effect on the NATCO, or
materially impair the ability of NATCO to perform its obligations hereunder.




ARTICLE IX

RELATED TRANSACTIONS




9.1

Termination of Collateral Agreements.  In the event that the DBK License
Agreement, the Patent Assignment Agreement, or any other collateral agreements
which provide Lassen, DBK, or Boyd with the ownership and/or ability to license
both the DBK Licensed Property or the Lassen Licensed Property, are terminated
for any reason, the Parties hereto agree that Lassen, DBK, Boyd or their
successors or assigns shall immediately grant NATCO licenses identical to those
granted herein (the “New Licenses”), and shall immediately enter into an
Intellectual Property License Agreement (the “New Agreement”) with terms
identical to those contained herein; provided however, that NATCO shall not be
required to pay an additional Licensee Fee relating to the granting of the New
Licenses and entry into the New Agreement.  




ARTICLE X

MISCELANEOUS




10.1

Notices.  All notices, requests, consents and other communications hereunder
that are required to be provided, or that the sender elects to provide, in
writing, will be addressed to the receiving party’s address set forth below or
to such other address as a party may designate by notice hereunder:   




To Lassen:

 

Lassen Energy, Inc.

Suite 108A #327

300 Carlsbad Village Dr.

Carlsbad, CA 92008

Attn: Darry L. Boyd, Chief Executive Officer

Facsimile No: (760) 918-6643




With a copy (not constituting notice) in the case of communications to Company
to:





12
















John Anderson

Lassen Energy, Inc.

595 South Bluff Street #9,

St George UT 84770

Facsimile No: (435) 652-3528




To DBK:

300 Carlsbad Village Dr.

Suite 108A,

Carlsbad, CA 92009

Attn: Darry L. Boyd, Chief Executive Officer

Facsimile No: (760) 918-6643




To Boyd:

Darry L. Boyd

­­­­­­6809 Corintia,

Carlsbad, CA 92009

Facsimile No: (760)-918-6643




To NATCO:

 

NATCO International, Inc.

Unit 204, 13569 – 76 Avenue

Surrey, British Columbia, Canada, V3W 2W3

Attn: Raj-Mohinder S. Gurm,

Facsimile No:_______________________




With a copy (not constituting notice) in the case of communications to Company
to:

  

Frascona, Joiner, Goodman & Greenstein

4750 Table Mesa Drive

Boulder, Colorado 80305

Attn: Gary S. Joiner

Facsimile No: (303) 494-6309




Notices will be either (i) delivered by hand, (ii) sent by overnight courier, or
(iii) sent by registered or certified mail, return receipt requested, postage
prepaid.  All notices, requests, consents and other communications hereunder
will be deemed to have been given either (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if sent by overnight courier, on the next business day following the
day such notice is delivered to the courier service, or (iii) if sent by
registered or certified mail, on the fifth business day following the day such
mailing is made.

10.2

Entire Agreement. This Agreement, along with any agreements referenced herein,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement will affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.








13













10.3

Modifications and Amendments.  The terms and provisions of this Agreement may be
modified or amended only by written agreement executed by the Parties hereto.




10.4

Waivers and Consents.  The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions.  No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar.  Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.




10.5

Assignment and Sublicense.  




10.5.1

Assignment.  Except as provided in this Section 10.5.1, neither Lassen nor NATCO
may assign their rights and obligations under this Agreement to any other party.
For purposes of this Section, the granting of a security interest in the rights
created under this Agreement constitutes an assignment. Notwithstanding the
foregoing, NATCO may assign its rights and obligations under this Agreement to
any Person with prior written consent of Lassen, which consent shall not be
unreasonably withheld.




10.5.2

Sub-licensing and Distribution. The Parties hereto agree that NATCO shall have
the right to sub-license it rights and licenses hereunder relating to the Lassen
Licensed Property, and to enter into distribution agreements with respect to
products manufactured utilizing inventions contained in the Lassen Licensed
Property to such persons and on such terms as NATCO deems appropriate.




10.6

Benefit.  All statements, representations, warranties, covenants and agreements
in this Agreement will be binding on the parties hereto and will inure to the
benefit of the respective successors and permitted assigns of each party hereto.
 




10.7

Confidentiality.  The Parties hereby agree that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement.  If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




10.8

Seal and Governing Law.  This Agreement shall take effect as an instrument under
seal, and the Agreement and the rights and obligations of the parties hereunder
will be construed in accordance with and governed by the law of the State of
Delaware, without giving effect to the conflict of law principles thereof.  




10.9

Severability.  The parties intend this Agreement to be enforced as written.
 However, (i) if any portion or provision of this Agreement is to any extent
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law and (ii) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, the
geographic area covered thereby, or other aspect or scope of such provision, the
court making such determination will have the power to reduce the duration,
geographic area of such provision, or other aspect or scope of such provision,
and/or to delete specific words and phrases (“blue-penciling”), and in its
reduced or blue-penciled form, such provision will then be enforceable and will
be enforced.








14













10.10

Headings and Captions.  The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and will in no way modify
or affect the meaning or construction of any of the terms or provisions hereof.




10.11

No Waiver of Rights, Powers and Remedies.  No failure or delay by a party hereto
in exercising any right, power or remedy under this Agreement, and no course of
dealing between the parties hereto, will operate as a waiver of any such right,
power or remedy of the party.  No single or partial exercise of any right, power
or remedy under this Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, will
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The election of any remedy by a
party hereto will not constitute a waiver of the right of such party to pursue
other available remedies.  No notice to or demand on a party not expressly
required under this Agreement will entitle the party receiving such notice or
demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.




10.12

Counterparts.  This Agreement may be executed in two or more counterparts, and
by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.




10.13

Exhibits. Exhibits A through G shall be attached before the release of documents
from Escrow as defined in Article VI of the NATCO Lassen Agreement to which this
License Agreement shall be attached as Exhibit 2.1, and hereby incorporated by
reference.  







[signature page follows]
















































































15






















IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

  

 

 

 

 

LASSEN ENERGY INC.

 
 

 
 

 
 

 

By:  

/s/ Darry L Boyd

 




Darry L Boyd Chief Executive Officer

  







 

 

 

 

DBK CORPORATION

 
 

 
 

 
 

 

By:  

/s/ Darry L Boyd

 




Darry L Boyd, Chief Executive Officer







 

 

 

 

DARRY L BOYD

 
 

 
 

 
 

 

By:  

/s/ Darry L Boyd

 

 




 

 

 

 

NATCO INTERNATIONAL, INC.

 
 

 
 

 
 

 

By:  

/s/ Darry L Boyd

 




Raj-Mohinder S. Gurm, Chief Executive Officer








16





